Title: To Alexander Hamilton from Yelverton Peyton, 11 December 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Fauquier C-House Decr. the 11th. 1799
          
          I this day received your letter circular bearing date the 20th. of Sep. last.
          Not expecting orders as Soon do not expect to leave this until Monday but if possible will sooner, and make no delay until I reach the destined place, after which will most implicitly comply with the other orders—
          I am with the highest Sentiments of respect &c Sir Yr. Ob H St.
          
            Y Peyton
            Lt & Q Master
          
          Major Genl Hamilton
        